This action, charging negligence on the part of the defendants, was brought to recover judgment for personal injuries alleged to have been sustained by plaintiff while engaged at work in the construction of a building. There was a verdict for the defendants. The plaintiff has appealed from a judgment dismissing the action.
There is no statement of facts in the case.
[1] The first assignment is that the court erred in holding that a given statute "providing certain means for the prevention and avoidance of injuries to workmen" had no application to this case. It is claimed the adverse ruling was made in the rejection of proof offered on behalf of the plaintiff. In the absence of a statement of facts, we cannot consider the assignment *Page 668 
— the record is insufficient to show any such offer of proof.
The second assignment is that error was committed in the giving of the fourth instruction to the jury. Again, in the absence of a statement of facts, we cannot consider the argument on its merits.
[2] Assignments 3 and 4 are that the court erred in allowing a second amended answer "setting forth a third affirmative defense" to be filed, and in refusing to strike that affirmative defense or to sustain plaintiff's demurrer thereto. We are not authorized to go into the question of law counsel attempts to raise by this assignment, for the reason there is nothing in the record to show that any evidence whatever was introduced under the allegations of the third affirmative defense.
Judgment affirmed.
MILLARD, C.J., STEINERT, BLAKE, and HOLCOMB, JJ., concur.